Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Shan Liao (Reg. No. 76,856) on June 3, 2022.

The application has been amended as follows: 

Cancel withdrawn claims 1, 2, 6, 7, 24, 33-36, 39-42, 45, 57-59, and 91.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: with respect to clam 70, the combination of the Pamnani and Reisman references do not teach of the combined claimed method of detecting fluid in a body region by emitting ultrasound radiation below 15 MHz from a transducer with a plurality of ultrasonic elements where the radiation has a dynamic range that is less than a third of the maximum dynamic range value of the transducer with a B-line operational program to cause the transducer to have focal point about 1 mm to 10 mm above the proximal surface of the interrogation site, receiving returned radiation and automatically determining parameters such as a signal-to-noise ration of at least 2 and sharpness ratio of at least 0.2, and generating an echo map that includes one or more B-lines with the combination of parameters.  The Pamnani reference teaches of placing the transducer elements directly over the patient’s thorax and does not teach of the spatial relationship between the interrogation site and focal point to be above 0 mm or about 1 mm to 10 mm in range.  Reisman teaches of optimizing the dynamic range value but does not teach of the dynamic range to be less than about one third of a maximum dynamic range value wherein the maximum dynamic range value includes a maximum number of the plurality of ultrasonic elements in the ultrasonic transducer to individually receive returned ultrasound radiation.  
With respect to the dependent claims, The Pamnani reference does not teach of the claimed frequency ranges and Pamnani teaches of a single crystal transducer element that can operate at a frequency between 3-5 MHz whereas the dependent claims are directed to a plurality of ultrasonic elements causing a first frequency and a second frequency value that is 85% or less of the first frequency value.  The combination of the Pamnani and Reisman references do not contain any teaching tied to a plurality of elements causing two frequency values and second frequency value is 85% or less of the first frequency value.  The combination of the references also do not teach of generating an ultrasound echo map having a B-line that includes a combination of maximized signal-to-noise ratio and a maximized sharpness ratio.  The reference therefore does not teach of a method of detecting fluid in a body region by emitting ultrasound radiation below 15 MHz from a transducer with a plurality of ultrasonic elements where the radiation has a dynamic range that is less than a third of the maximum dynamic range value of the transducer with a B-line operational program to cause the transducer to have focal point about 1 mm to 10 mm above the proximal surface of the interrogation site, receiving returned radiation and automatically determining parameters such as a signal-to-noise ration of at least 2 and sharpness ratio of at least 0.2, and generating an echo map that includes one or more B-lines with the combination of parameters.  
Other relevant references of interest:
Mueller et al. (20160287217)-ultrasound based system and method to obtain information on lung sectors of a patient and present lung assessment with respect to the different sectors and provide information on a user interface to the user where the user may assign an objective value to the scanned image based on a scoring system which includes numerical values with respect to the different sectors to make proper diagnosis [0027, 0028].  The reference does not include the combination of the claimed elements with respect to ultimately generating an echo map with the combination of parameters generated and desired focal point, dynamic and maximum dynamic ranges, and frequency range for the ultrasound  emission.
Zhang et al. (20090036777)-ultrasound based system and method for monitoring lung fluid status by emitting and receiving ultrasound energy to generate information from the acoustic energy echo to compute and provide lung edema fluid status [0063] and teach of controlling the frequency, amplitude, or duration of the emitted acoustic energy in response to the detected acoustic energy echoes where acoustic energy echoes from lung tissue can have different signatures at different injection acoustic energy frequencies  to effectively determine fluid accumulation [0063].  The Zhang reference teaches of using one or more acoustic transducer probes to emit acoustic energy while one or more acoustic transducer probes can be used to receive echoes [0084] where the probe may be positioned between the ribs and lungs [0085].  The reference however does not include the combination of the claimed elements with respect to ultimately generating an echo map with the combination of claimed parameters generated and desired focal point, dynamic and maximum dynamic ranges, and frequency range for the ultrasound  emission needed to obtain the map.  The reference therefore does not teach of a method of detecting fluid in a body region by emitting ultrasound radiation below 15 MHz from a transducer with a plurality of ultrasonic elements where the radiation has a dynamic range that is less than a third of the maximum dynamic range value of the transducer with a B-line operational program to cause the transducer to have focal point about 1 mm to 10 mm above the proximal surface of the interrogation site, receiving returned radiation and automatically determining parameters such as a signal-to-noise ration of at least 2 and sharpness ratio of at least 0.2, and generating an echo map that includes one or more B-lines with the combination of parameters.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139. The examiner can normally be reached Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





BR
/BAISAKHI ROY/Primary Examiner, Art Unit 3793